DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The amendment filed August 27, 2021 has been received and entered.  The text of those sections of Title 35, U.S. Code, not included in this action can be found in a prior Office action.  Any rejection set forth in a previous Office action that is not specifically set forth below is withdrawn.
3.	Claims 1-19 are pending.
4.	Two declarations under 37 CFR 1.130 by Hyuk Jai Jang, both filed August 27, 2021, have been received and considered.

Claim Rejections - 35 USC § 102
5.	Claim(s) 1, 4-15, and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JANG et al., "Protective effect of crepidiastrum denticulatum extract pretreatment against hepatic ischemia-reperfusion injury in mice," published on August 20, 2016 as a Poster at 26th International Congress of the Transplantation Society (TTS 2016) for the reasons set forth in the previous Office action.
All of applicant’s arguments regarding this ground of rejection have been fully considered but are not persuasive.  Applicant argues that the 130 declaration by Jang overcomes this rejection because the declaration explains that this reference is a grace period exception because it was published within a year of the effective filing date of September 28, 2016.  However, the filing date of September 28, 2016 is based on the filing date of the foreign application.  Applicant cannot rely upon the certified copy of the foreign priority application to .
6.	Claim(s) 1 and 4-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JANG et al., "Protective Effect of Crepidiastrum Denticulatum Extract Pretreatment Against Hepatic Ischemia-Reperfusion Injury in Mice" published on May 20, 2016 as a Poster at 2016-year Korean Society for Transplantation 12th Spring Symposium for the reasons set forth in the previous Office action.
All of applicant’s arguments regarding this ground of rejection have been fully considered but are not persuasive.  Applicant argues that the 130 declaration by Jang overcomes this rejection because the declaration explains that this reference is a grace period exception because it was published within a year of the effective filing date of September 28, 2016.  However, the filing date of September 28, 2016 is based on the filing date of the foreign application.  Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.  An English translation of the foreign priority document is required in order to establish an effective filing date of September 28, 2016 because the English translation is needed in order to determine if the foreign priority document provides enabling support for the claimed invention.  Thus, the rejection is still considered valid .

Claim Rejections - 35 USC § 103
7.	Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over JANG et al., "Protective effect of crepidiastrum denticulatum extract pretreatment against hepatic ischemia-reperfusion injury in mice," published on August 20, 2016 as a Poster at 26th International Congress of the Transplantation Society (TTS 2016) in view of Ahn (Journal of Agricultural and Food Chemistry (2014), vol. 62, app. 1310-1323) for the reasons set forth in the previous Office action.
All of applicant’s arguments regarding this ground of rejection have been fully considered but are not persuasive.  Applicant argues that the 130 declaration overcomes this rejection.  However, as discussed above, the 130 declaration is not sufficient at this time because a translation of the foreign priority document has not been filed.
8.	Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over JANG et al., "Protective Effect of Crepidiastrum Denticulatum Extract Pretreatment Against Hepatic Ischemia-Reperfusion Injury in Mice" published on May 20, 2016 as a Poster at 2016-year Korean Society for Transplantation 12th Spring Symposium in view of Ahn (Journal of Agricultural and Food Chemistry (2014), vol. 62, app. 1310-1323) for the reasons set forth in the previous Office action.
All of applicant’s arguments regarding this ground of rejection have been fully considered but are not persuasive.  Applicant argues that the 130 declaration overcomes this 

9.	No claims are allowed.
	
	
	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Susan Coe Hoffman whose telephone number is (571)272-0963. The examiner can normally be reached M-Th 8:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655